  Case 3:17-cv-01017-BEN-JLB Document 88 Filed 03/29/19 PageID.8141 Page 1 of 1




                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Virginia Duncan; Patrick Lovette; David
Marguglio; Christopher Waddell;                              Civil Action No.     17cv1017-BEN-JLB
California Rifle & Pistol Association,
Incorporated
                                                Plaintiff,
                                        V.
Xavier Becerra, in his official capacity as                   JUDGMENT IN A CIVIL CASE
Attorney General of the State of
California
                                              Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiffs' motion for summary judgment is granted. California Penal Code § 32310 is hereby declared
to be unconstitutional in its entirety and shall be enjoined. Defendant Attorney General Xavier Becerra,
and his officers, agents, servants, employees, and attorneys, and those persons in active concert or
participation with him, and those duly sworn state peace officers and federal law enforcement officers
who gain knowledge of this injunction order, or know of the existence of this injunction order, are
enjoined from enforcing California Penal Code section 32310. Defendant Becerra shall provide, by
personal service or otherwise, actual notice of this order to all law enforcement personnel who are
responsible for implementing or enforcing the enjoined statute. The government shall file a declaration
establishing proof of such notice.




Date:          3/29/19                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ A. Finnell-Yepez
                                                                                A. Finnell-Yepez, Deputy
